Citation Nr: 1736296	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for left ulnar nerve paralysis status post left arm laceration and surgical repair, nondominant, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable rating for residual scars of the left upper arm and shoulder, status post stab wound and surgical repair.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1983 to June 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the Board at a March 2016 hearing.  The hearing transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for further development.  The Veteran reported at the March 2016 hearing that he last received VA treatment in August 2013 at a community-based outpatient clinic associated with the Atlanta VA Medical Center (VAMC).  Only limited Atlanta VAMC records are associated with the claims file; thus, the complete records should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran testified at the hearing that he received private treatment for his scars by a Dr. [REDACTED] (spelled phonetically), including a prescription for an itch cream.  Such records are not associated with the claims file, and the Veteran should be given an opportunity to provide them or authorize VA to obtain them on remand.

Finally, new examinations are necessary on remand to determine the current severity of the Veteran's conditions.  The Veteran indicated in his March 2016 hearing that both conditions had worsened, with itching of the scars and decreased motion in his pinky and ring fingers due to the ulnar nerve paralysis.  Thus, new VA examinations should be scheduled on remand.  See  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disabilities that have not been associated with the claims file, to include treatment by Dr. [REDACTED] (phonetic).  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file Atlanta VAMC records from April 2006 to the present.  

2.  Schedule the Veteran for a VA examination with an appropriate clinician to address the Veteran's left ulnar nerve paralysis. After reviewing the evidence of record and performing all indicated tests and studies, the clinician should report all pertinent manifestations and symptomatology of the left ulnar nerve paralysis, considered with reference to all relevant diagnostic codes.

The complete bases for all medical opinions must be provided.

3.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the current severity of his left upper arm and shoulder scars. The claims file must be made available to and reviewed by the clinician. The clinician should identify the total number of scars associated with the Veteran's service-connected left ulnar nerve paralysis, status post left arm laceration and surgical repair, and determine whether the scars are unstable or painful. The clinician should also determine any other effects associated with the scars, to include any limitation of motion. 

The complete bases for all medical opinions must be provided.

4.  Complete any additional development warranted, then readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




